Title: From George Washington to Benjamin Lincoln, 4 December 1782
From: Washington, George
To: Lincoln, Benjamin


                        

                            Dear SirHead Quarters 4th Decemr 1782
                        
                        I have been honored with your favors of the 22d and 27th ulto—I cannot see upon what principles Colo. Swift
                            should be promoted and not Colo. Dayton—There being already a Brigadier to the Connecticut Line and none to the
                            Jersey—Colo. Shephard has resigned under the Resolve of the 19t of November.
                        There is, I believe, no occasion of publishing your report respecting the reform of the Invalid Corps—It is a
                            matter in which the Army have not interested themselves, and by a letter which I recd yesterday from Colo. Nicola he seems
                            more reconciled to the plan.
                        Many Officers have been applying to me to know whether the Facings of the whole Army are to be Red, as they
                            want to make their arrangements accordingly if it is to be so—Be pleased to inform me, if you should not have done it
                            before this reaches you. I have the honor to be with the greatest Respect and Esteem Dr sir Yr most obt Servt.

                    